Citation Nr: 0836027	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed depression.  

3.  Entitlement to service connection for claimed 
hypertension, to include as due to PTSD and/or depression.  

4.  Entitlement to service connection for a claimed right 
hand disorder.  

5.  Entitlement to service connection for a claimed back 
condition.  

6.  Entitlement to service connection for a claimed right hip 
condition.  

7.  Entitlement to service connection for a claimed right 
knee condition.  

8.  Entitlement to service connection for claimed hives.  

9.  Entitlement to service connection for the claimed 
residuals of heat exhaustion.  

10.  Entitlement to service connection for a claimed skin 
condition.  

11. Entitlement to service connection for claimed 
gastrointestinal distress, to include as due to PTSD and/or 
depression.  

12.  Entitlement to service connection for claimed headaches, 
to include as due to an undiagnosed illness.  

13.  Entitlement to service connection for a claimed joint 
condition, to include as due to an undiagnosed illness.  

14.  Entitlement to service connection for a claimed muscle 
condition, to include as due to an undiagnosed illness.  

15.  Entitlement to service connection for a claimed memory 
problems, to include as due to an undiagnosed illness.  

16.  Entitlement to service connection for claimed cognitive 
difficulties, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO.  

In September 2007, the veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file.  

At hearing, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  This evidence 
will be considered when reviewing the veteran's claims.  

The issue of service connection for a right hand condition is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have participated in combat 
with the enemy while serving on active duty in the Persian 
Gulf area.  

2.  The veteran is not shown to have a diagnosis of PTSD that 
is due to a verified or potentially verifiable stressor 
during her active service.  

3.  The veteran performed active service in the Southwest 
Asia theater of operations in support of Operation Desert 
Storm.  

4.  The veteran currently is not shown to have a back 
disorder, right hip or knee condition, hives, any residuals 
of heat exhaustion, a skin disorder, a headache disorder, a 
joint or muscle condition, or memory or cognitive disorder 
that can be causally linked to any event or incident of her 
period of active service; the objective indications and 
evidence in the record do not support a finding that the 
veteran has manifestations of headache, joint or muscle, 
memory loss, and cognitive difficulty due to an undiagnosed 
illness.  

5.  The currently demonstrated depression, hypertension and 
gastroesophageal reflux disorder (GERD) are not shown to have 
present in service or to be causally linked to any event or 
incident of her period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  The veteran does not have a back disability, right hip or 
right knee disability, a disability manifested by hives, 
residual disability due to heat exhaustion, a skin 
disability, headache disability, a joint or muscle 
disability, or memory or cognitive disability due to disease 
or injury that was incurred in or aggravated by active 
service or due to a service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.317 (2007).  

3.  The veteran's disability manifested by depression, 
hypertension, or GERD is not due to disease or injury that 
was incurred in or aggravated by active service; nor may a 
psychosis or hypertension be presumed to have been incurred 
therein; nor is any proximate due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.317 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in September 2994 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist her in obtaining.  

The veteran was also informed that she should send to VA 
evidence in her possession that pertains to the claims, and 
was advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

In addition, the RO provided the veteran and her 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service medical treatment reports, the 
veteran's testimony before the RO and the Board, and 
statements and evidence submitted by and on behalf of the 
veteran in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as a psychosis, arthritis 
or hypertension, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a year following discharge from service.  38 C.F.R. § 3.307, 
3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


A.  PTSD.

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the veteran reports experiencing stressful 
events when serving in the Persian Gulf.  These include 
treating a fellow serviceman who had shot himself in the head 
and died during treatment because the veteran felt partially 
responsible since she could not find a valve for an oxygen 
tank that might have helped in his treatment.  She also 
indicated that she almost shot a fellow soldier while 
performing guard duty.  Thirdly, the veteran reports being 
fearful of Scud missile attacks while she was serving in the 
Gulf.  

A careful review of the DD Form 214 and service records does 
not serve to establish that the veteran engaged in combat 
with the enemy during service or was awarded any combat-
related citations or decorations.  
.
Based on information provided by the veteran, the RO was not 
able to request or otherwise complete verification of these 
identified events from the NPRC.  The veteran did not provide 
the name of the serviceman who died or the dates and 
locations of any Scud missile attacks on her position in the 
Gulf.  She has not supplied any other independent 
corroboration of the event when she reported almost shooting 
another soldier while on guard duty.  

In this regard, the veteran submitted a response from the 
National Personnel Records Center regarding Scud missiles 
fired during the Gulf War.  This letter dated in April 2005 
noted that Scud missiles were fired at Dhahran.  The 
veteran's service records, however, do not indicate whether 
the veteran was in the vicinity of these attacks when they 
occurred.  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran reports having PTSD, the evidence 
contained in the veteran's claims file cannot serve to 
corroborate the claimed in-service stressors to support such 
a diagnosis.  

Here, as noted, in order to grant service connection for 
PTSD, credible supporting evidence that the claimed in-
service stressor occurred must be presented.  38 C.F.R. 
§ 3.304(f); Cohen.  This has not been accomplished in this 
case.  Without such evidence that the claimed in-service 
stressors occurred, service connection for PTSD must be 
denied.  


B.  A back condition, a right hip or right knee disorder, 
hives, the residuals of heat exhaustion, a skin condition, a 
gastrointestinal disorder, headaches, a joint or muscle 
disorder, memory or cognitive condition, depression, and 
hypertension.  

Here, the veteran is claiming service connection for a back 
disorder, right hip or right knee conditions, hives, the 
residuals of heat exhaustion, a skin disorder, a 
gastrointestinal disorder, headaches, a joint and/or muscle 
condition, a memory or cognitive disorder, depression and 
hypertension.  

The veteran has been diagnosed with depression, hypertension 
and GERD.  The veteran's medical records, however, do not 
contain a current diagnosis or other indication that the 
veteran currently suffers from a back disorder, a right hip 
or right knee condition, hives, the residuals of heat 
exhaustion, or a skin disorder.  

Here, the Board notes that the medical records indicate that 
the veteran has had complaints  of right hip pain, right 
shoulder pain, neck pain, leg pain, and various general joint 
pain.  However, the x-ray studies taken in December 2003 and 
March 2004 indicate normal cervical spine, right shoulder, 
and chest.  

A review of the veteran's treatment records does not show a 
diagnosis or etiology of any of these complaints.  In 
addition, there is no medical evidence in the veteran's 
claims file that she currently has a skin condition, hives or 
any identified residuals of heat exhaustion.  

Here, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

Without a current diagnosis, the veteran's claims for a back 
disorder, a right hip and right knee condition, hives, the 
residuals of heat exhaustion, and a skin disorder cannot be 
sustained on a direct basis.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

With respect to the identified depression, hypertension and 
GERD, the medical evidence does not indicate that any of 
these conditions had their onset in service or were due to 
any event or incident of her active service.  

In this regard, the service treatment records do not show 
complaints or findings of hypertension, depression or a 
gastrointestinal disorder in service or in the first year 
thereafter.  A review of the post-service medical records 
shows no competent evidence linking any of these conditions 
to her period of service.  

Here, the Board notes that the veteran testified that she 
believes that her hypertension and gastrointestinal issues 
are a result of stress caused by PTSD or depression.  
Secondary service connection, however, is not warranted on 
that basis neither PTSD nor depression has been found to be 
the result of the veteran's military service.  

With respect to the veteran's claimed headaches, a joint 
and/or muscle condition, a memory or cognitive disorder, the 
Board notes that service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician and other, non-medical indicators 
that are capable of independent verification.  

To fulfill the requirement of chronicity, the illness must 
have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the Board notes that the veteran's medical records do 
not contain any diagnosis or manifestations of headaches, 
joint or muscle pain, or memory or cognitive difficulty in 
service.  After service, the medical records contain 
notations of occasional complaints of headaches and joint 
pains, but no objective evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification for a period of at least 6 months 
are presented in this case.  

Based on the forgoing, the Board finds that service 
connection is not warranted for these claimed manifestations 
as due to an undiagnosed illness.  The veteran has not 
presented objective indications of an undiagnosed illness 
manifested by headaches, muscles or joints or memory or 
cognitive difficulties.  

In this regard, the Board notes that lay persons are 
competent to report objective signs of illness.  Objective 
indications of chronic disability, however, must include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, or other, non-medical indicators 
that are capable of independent verification.  

Accordingly, presumptive service connection based on service 
in the Persian Gulf for headaches, memory or cognitive is not 
warranted for these conditions.  

Service connection on a direct basis also is not warranted, 
in the absence of a diagnosed disorder manifested by 
headaches, memory loss, cognitive difficulty or muscle and 
joint aches and pains.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (without a current diagnosis, a claim for 
service connection cannot be sustained).  

While the veteran may feel that she has such disabilities 
related to her service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for claimed post-traumatic stress disorder 
(PTSD) is denied.  

Service connection for depression is denied.  

Service connection for hypertension is denied.  

Service connection for a back disorder is denied.  

Service connection for a right hip condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for hives is denied.  

Service connection for the residuals of heat exhaustion is 
denied.  

Service connection for a skin disorder is denied.  

Service connection for GERD is denied.  

Service connection for headaches is denied.  

Service connection for a joint condition is denied.  

Service connection for a muscle condition is denied.  

Service connection for memory problems is denied.  

Service connection for cognitive difficulty is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a right hand condition must be 
remanded for further action.  

In this case, the Board notes that the service treatment 
records indicate that the veteran suffered a crush injury to 
her right index finger in December 1990.  The records 
indicate that there was no fracture.  The impression was that 
of abrasion.  

The veteran, in testimony before the Board, indicated that 
she currently has trouble with the index and middle fingers 
of her right hand related to this injury.  The veteran 
indicated that the injury was fairly deep and causes her 
current pain, limitation of motion, and swelling.  The 
veteran, however, has not been afforded a VA examination in 
connection with this claim.  

The Board therefore finds that this matter must be remanded 
for further development to include a VA examination to 
determine whether the veteran has a right hand disability, to 
include the veteran's index and middle fingers, that is 
related to or had its onset during service.  

Specifically, the examiner should comment on the service 
medical records and the December 1990 treatment note 
indicating a crush injury to her right index finger.  
Pursuant to VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1. The RO should schedule the veteran for 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed right hand disability, to include 
the right index and middle fingers, found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any right hand disability, to include 
the right index and middle fingers, found 
to be present.  If the examiner diagnoses 
the veteran as having a disability, the 
examiner should specify the diagnosis and 
offer an opinion as to whether it is at 
least as likely as not that the 
disability was caused by or had its onset 
during service.  

Specifically, the examiner should comment 
on the veteran's service treatment 
records indicating a crush injury to the 
right index finger in service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

2.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


